         Case 1:20-cv-04228-MKV Document 43 Filed 10/20/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 10/20/2020

 EMBV MEDIA, S.A., a French Public Limited Company,

                          Plaintiff,

                            -against-                                 1:20-cv-04228-MKV

 VIDEOAPP, INC., a Nevis Corporation d/b/a PPVNetworks,            ORDER OF DISMISSAL
 and DARK ALLEY DISTRIBUTION, a Florida Limited
 Liability Company,

                          Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a telephonic Status Conference on October 20, 2020, at 12:00 PM.

Counsel for all parties were in attendance. At the Conference, the parties reported to the Court

that this case has been settled.   Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to restore the action is made by November

20, 2020. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                   _________________________________
Date: October 20, 2020                             MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
